                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

BOARD OF EDUCATION OF TRIAD COMMUNITY )
UNIT SCHOOL DISTRICT NO.2, COUNTY OF  )
MADISON AND STATE OF ILLINOIS,        )
                                      )
           Plaintiff,                 )
                                      )
      v.                              ) Case No.: 19-1214 JPG/MAB
                                      )
CATLIN INDEMNITY COMPANY,             )
                                                      )
               Defendant.                             )

                             MEMORANDUM AND ORDER

       In light of Seventh Circuit Court of Appeals admonitions, see Foster v. Hill, 497

F.3d 695, 696-97 (7th Cir. 2007), the Court has undertaken a rigorous initial review of

pleadings to ensure that jurisdiction has been properly pled. The Court has noted the

following defects in the jurisdictional allegations of the complaint (Doc. 1) filed

by plaintiff Board of Education of Triad Community Unit School District No. 2, County of

Madison and State of Illinois:

           •   Failure to allege the citizenship of a corporation. A corporation is a
               citizen of both the state of its principal place of business and the state of its
               incorporation. 28 U.S.C. § 1332(c)(1). The relevant pleading must
               affirmatively allege the specific states of incorporation and principal place
               of business of a corporate party. Dismissal is appropriate if a plaintiff fails
               to make such allegations. Indiana Hi-Rail Corp. v. Decatur Junction Ry.
               Co., 37 F.3d 363, 366 n. 3 (7th Cir. 1994). Complaint alleges principal place
               of business but not state of incorporation of defendant.

       The Court hereby ORDERS that Board of Education of Triad Community Unit

School District No. 2, County of Madison and State of Illinois, shall have up to and

including, November 26, 2019 to amend the faulty pleading to correct the jurisdictional

defects. See 28 U.S.C. § 1653. Failure to amend the faulty pleading may result in

dismissal of this case for lack of subject matter jurisdiction. Amendment of the faulty
pleading to reflect an adequate basis for subject matter jurisdiction will satisfy this order.

Plaintiff is directed to consult Local Rule 15.1 regarding amended pleadings and need not

seek leave of Court to file such amended pleading.


IT IS SO ORDERED.
DATED: November 12, 2019

                                               s/J. Phil Gilbert
                                               U.S. DISTRICT JUDGE
